DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Steinebruner on 7/14/21.
The application has been amended as follows: 
Claims 11 and 43-44 are canceled.
Claims 1, 19, and 21 are amended as follows:

	1.	(Currently Amended) A method, comprising:
	receiving, by one or more computer-implemented engines, a markup language document defining a product specification for insurance-related products, the markup language document including one or more containers, one or more data elements, and one or more instruction elements, each of the one or more containers defining a component of the product specification, each of the one or more data elements defining a property of 
	dynamically interpreting the markup language document using the one or more computer-implemented engines to administer the product specification, including:
generating a plurality of user interface screens for the product specification by interpreting at least a first subset of the one or more containers, one or more data elements and one or more instruction elements; 
transitioning between the plurality of user interface screens by interpreting at least one of the one or more instruction elements; 
and administering the product specification in response to user input received through the plurality of user interface screens, wherein administering the product specification includes generating a quote for an insurance-related product by interpreting the markup language document, and wherein generating the quote includes dynamically interpreting one or more instruction elements in the markup language document to execute a plurality of instructions encoded in the dynamically-interpreted one or more instruction elements that calculate a value for the quote, wherein the plurality of instructions encoded in the dynamically-interpreted one or more instruction elements define a rating calculation including a plurality of steps, wherein dynamically interpreting the one or more instruction elements in the markup language document includes sequencing through the plurality of steps defined in the dynamically-interpreted one or more instruction elements to generate the value for the quote, wherein at least a second subset of the one or more containers, one or more data elements, and one or more instruction elements are compatible with an insurance industry standard diagramming technique, and wherein generating the plurality of user interface screens includes generating a first user interface screen using the second subset.

	11.	(Canceled).
	19.	(Currently Amended) A method, comprising:
	defining a product specification for an insurance-related product using a product diagramming technique, the product specification including one or more containers, one or more data elements, and one or more instruction elements, each of the one or more containers defining a component of the product specification, each of the one or more data elements defining a property of the product specification, and each of the one or more instruction elements defining administration logic for the product specification, and at least one of the one or more instruction elements defining a screen layout for at least one user interface screen for use in administering the product specification;
	automatically generating a markup language document defining at least a portion of the product specification;	persisting the markup language document in a data store; 
dynamically interpreting the markup language document by one or more computer-implemented engines to generate the at least one user interface screen; and
dynamically interpreting one or more instruction elements in the markup language document by one or more computer-implemented engines to execute a plurality of instructions encoded in the dynamically-interpreted one or more instruction elements to generate a quote for the insurance-related product, perform a transaction with the insurance-related product, generate a plurality of forms defined for the insurance-related , wherein the plurality of instructions encoded in the dynamically-interpreted one or more instruction elements define a rating calculation including a plurality of steps, wherein dynamically interpreting the one or more instruction elements in the markup language document includes sequencing through the plurality of steps defined in the dynamically-interpreted one or more instruction elements to generate the value for the quote, wherein at least a subset of the one or more containers, one or more data elements, and one or more instruction elements are compatible with an insurance industry standard diagramming technique, and wherein generating the at least one user interface screen includes generating a first user interface screen using the subset.

21.	(Currently Amended) An apparatus, comprising:
at least one processing unit; and
program code configured upon execution by the at least one processing unit to administer a product specification for insurance-related products using one or more computer-implemented engines by:
receiving, by the one or more computer-implemented engines, a markup language document defining the product specification, the markup language document including one or more containers, one or more data elements, and one or more instruction elements, each of the one or more containers defining a component of the product specification, each of the one or more data elements defining a property of the product specification, and each of the one or more 
dynamically interpreting the markup language document using the computer-implemented engine to administer the product specification, including:
generating a plurality of user interface screens for the product specification by interpreting at least a first subset of the one or more containers, one or more data elements and one or more instruction elements;
transitioning between the plurality of user interface screens by interpreting at least one of the one or more instruction elements; and
administering the product specification in response to user input received through the plurality of user interface screens, wherein administering the product specification includes generating a plurality of forms for an insurance-related product by interpreting the markup language document, and wherein generating the plurality of forms includes dynamically interpreting one or more instruction elements in the markup language document to execute a plurality of instructions encoded in the dynamically-interpreted one or more instruction elements, wherein a first instruction among the plurality of instructions encoded in the dynamically-interpreted one or more instruction elements defines a form trigger that controls whether to generate a first form for the product specification, wherein generating the plurality of forms includes dynamically interpreting the first instruction to execute the form trigger to determine whether to generate the first form when generating the plurality of forms, wherein at least a second subset of the one or more containers, one or more data elements, and one or more instruction elements are compatible with an insurance industry standard diagramming technique, and wherein generating the plurality of user interface screens includes generating a first user interface screen using the second subset.
43-44. (Canceled).
Allowable Subject Matter
Claims 1-6, 8-10, 12-16, 19, 21 and 40-42 are allowed over the prior arts of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171